Citation Nr: 1745252	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for acid reflux, claimed as secondary to medications for service-connected conditions associated with nondisplaced L1 compression fracture with residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from August 1989 to January 1994.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.   

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that a December 2016 rating decision denied entitlement to service connection for chronic fatigue syndrome.  As the Veteran has not expressed disagreement with this decision, it is not currently before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran has not been provided with a VA examination in connection with his claimed obstructive sleep apnea.  At the May 2017 hearing, he testified that he worked in burn pits for three months during Desert Storm, after which he began to snore loudly and stop breathing while asleep.  He also stated that his PTSD symptoms interrupted the use of his CPAP machine, due to nighttime restlessness.  Furthermore, in June 2017, the Veteran submitted a buddy statement, which indicated that he experienced severe snoring and breathing pauses while asleep.  A July 2017 statement from his wife reiterated the severity and consistency of these symptoms.  The Veteran underwent a sleep study in January 2014 and was diagnosed with severe obstructive sleep apnea.  In light of the Veteran's competent testimony regarding the onset and continued symptomatology of his obstructive sleep apnea, as well as the findings of the sleep study, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the Veteran's obstructive sleep apnea, to include whether it is secondary to his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the claim for service connection for acid reflux, claimed as secondary to medications for the service-connected back disability, the RO obtained an opinion in June 2011.  However, the opinion did not address whether the medication for the service-connected back disability aggravated the Veteran's acid reflux beyond its natural progression.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Thus, a remand for an addendum opinion is necessary. 

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through July 19, 2017 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from July 19, 2017 to the present.  
2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature of his obstructive sleep apnea.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to the Veteran's diagnosis.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's obstructive sleep apnea had its onset in, or is otherwise related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not that the Veteran's obstructive sleep apnea is either caused by or aggravated beyond its natural progression by his service-connected PTSD.

In providing any opinion, the examiner should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  Specifically, the examiner should address the significance of the Veteran's exposure to burn pits and sandstorms during Desert Storm, as well as whether such exposure played a role in the development of his obstructive sleep apnea. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. Return the claims file, to include a copy of this remand, to the June 2011 VA examiner, if available, for an addendum opinion addressing the potential aggravation of the Veteran's acid reflux. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's acid reflux is either caused by or aggravated beyond its natural progression by the medications prescribed for his service-connected back disability.

In providing any opinion, the examiner should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding continuity of symptomatology.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the RO should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







